Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (5528208) and further in view of Watanabe et al (WO 2017/002585, PGPUB 2018/013456 is used as a translation).
Kobayashi teaches a waveguide comprising: a linear dielectric (4), a dielectric constant of which is uniform in a longitudinal direction (figure 1 shows element 4 as uniform, see column 4, lines 12-20 which discusses that it has a dielectric constant when relying on common knowledge in the art, the dielectric constant would be uniform to supply the desired wavelength) and a cross section of which assumes a same shape in the longitudinal direction (figure 3 shows it as rectangular throughout) ; and an external conductor (1) disposed in a position covering an outer periphery of the dielectric and formed by a tube having flexibility (column 7, lines 2-7), the waveguide conducting a radio wave in a frequency band equal to or higher than a frequency band of a millimeter wave (column 3, line 65- column 4, line 3), wherein the external conductor (see figure 1 which shows a cyclical shape of element 1, bellows as disclosed by the applicants is cyclic) has a cyclic structure, a shape of an inner periphery side section of which faces the dielectric and forms a cyclic shape displacement member in the waveguide longitudinal direction.

Although Kobayashi does not specifically teach a submillimeter wave near 60 GHz or higher and that the external conductor includes a metal layer, Watanabe et al teach that it is well known that a waveguide which has a dielectric to be covered by an external conductor made of metal (paragraphs 78 and 223 of the PGPub which is used as a translation). Watanabe et al also teach that it is well known for this waveguide to send signals higher than 60 GHz (paragraph 78 of the PGPub which is used as a translation 180 GHz).  
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use metal as the external conductor for the purpose of conductivity with flexibility (paragraph 230 of the PGPub which is used as a translation), since Watanabe et al teach that metal is a well-known covering in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claims 10-11, see paragraph 54 (of the PGPub which is used as a translation) of Watanabe et al. An image signal is sent from the image pickup section through the waveguide. 
In regard to claim 12, Watanabe et al teach that the waveguide is used in an endoscope system. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use the fiber of Kobayashi et al in an endoscope system of Watanabe et KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (5528208) and further in view of Takeda et al (WO 2017/179444, PGPUB 2019/0081376 is supplied as a translation).
Kobayashi teaches a waveguide comprising: a linear dielectric (4), a dielectric constant of which is uniform in a longitudinal direction (figure 1 shows element 4 as uniform, see column 4, lines 12-20 which discusses that it has a dielectric constant when relying on common knowledge in the art, the dielectric constant would be uniform to supply the desired wavelength) and a cross section of which assumes a same shape in the longitudinal direction (figure 3 shows it as rectangular throughout) ; and an external conductor (1) disposed in a position covering an outer periphery of the dielectric and formed by a tube having flexibility (column 7, lines 2-7), the waveguide conducting a radio wave in a frequency band equal to or higher than a frequency band of a millimeter wave (column 3, line 65- column 4, line 3), wherein the external conductor (see figure 1 which shows a cyclical shape of element 1, bellows as disclosed by the applicants is cyclic) has a cyclic structure, a shape of an inner periphery side section of which faces the dielectric and forms a cyclic shape displacement member in the waveguide longitudinal direction.
Although Kobayashi does not teach specifics about and the cyclic structure is a structure satisfying λmr < λch, where λmr represents a center wavelength of a main reflection band due to the 
Although Kobayashi does not specifically teach a submillimeter wave near 60 GHz or higher and that the external conductor includes a metal layer, Takeda et al teach that it is well known that a waveguide which has a dielectric to be covered by an external conductor made of metal (paragraph 56 of the PCT which is paragraph 85 of the PGPub). Takeda et al also teach that it is well known for this waveguide to send signals higher than 60 GHz (paragraph 66 of the PGPub which is used as a translation, 30-300 GHz).  
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use metal as the external conductor for the purpose of conductivity with flexibility (paragraph 66 of the PGPub which is used as a translation, 30-300 GHz), since Takeda teachers that metal is a well-known covering in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claims 10-12, although Kobayashi in view of Takeda et al do not teach specifics that image signals are used in an endoscope, the examiner is relying on common knowledge in the art that it is well known to use flexible waveguides in endoscope systems that send image signals. Takeda et al teaches a communication device (figure 1) that uses flexible waveguides.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use the fiber of Kobayashi et al in view of Takeda et al in an endoscope  for the purpose of sending image signals to an endoscope processor through a waveguide for KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada (2016/0056860) teaches a dielectric waveguide which is helically wound (paragraph 2). Yanagisawa et al (2010/0001809) teach a bellows shaped metal waveguide (paragraph 5).

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883